REASONS FOR ALLOWANCE
1.	Claims 1 – 10 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
According to a prior art search on the invention, Chang (US Pub. No. 2016/0277297) discloses a method for forwarding a data packet in the SDN network utilizes a flow table for data packet forwarding. Specifically, the controlling device controls the data forwarding device by a standardized SDN protocol and distributes the flow table to the data forwarding device; the data forwarding device receives and stores the flow table; when the data packet is received from the network, the data forwarding device checks whether there is a matched flow table entry available in the flow table; if yes, the data forwarding device forwards the data packet according to an operation in the flow table entry; if no, the header information in the data packet is encapsulated as a Packet-in message to be sent to the controlling device through a secure channel, and then the controlling device decides the relevant behavior (para. 0001).
Pham et al. (US Pub. No. 2017/0195292) disclose the OpenFlow Protocol defines a number of standardized packet header fields for matching as well as allowing users to add their own custom fields. Table entries are in prioritized order, and for each individual packet processed by the SDN switch, the table entries are searched in order for a matching entry. The table entries can have ternary values to match a broad selection of packets, wherein when the first matching table entry is found within the flow table, a set of actions associated with the matching flow table entry is executed. This may modify fields of the packet, for example, by setting the MAC destination field to a new value, the tables may direct an SDN switch to output the packet to a particular switch port in a particular queue, or send it to an SDN software controller, or to drop the packet. It is generally intended that when the existing flow tables do not 
Cho et al. (US Pub. No. 2019/0182874) disclose if packets are received in excess of the bandwidth specified by the QoS parameters MBR, APN-AMBR, and UE-AMBR, each of the following entities discards overflowed packets.  For example, for Rate policing for downlink data.  First step: The P-GW discards packets exceeding the MBR for each received SDF.  Second step: The P-GW discards packets exceeding the MBR for one or more SDFs which have flown into each GBR EPS bearer and packets exceeding the APN-AMBR for one or more SDFs which have flown into all of non-GBR EPS bearers. Third step: The eNB discards packets exceeding the UE-AMBR for one or more SDFs which have flown into all of non-GBR EPS bearers (see para. 0261 - 0265). 
However, the cited prior arts, taken alone or in combination, fail to teach or disclose the claimed features of “receiving, by a gateway switch, a flow entry and a link table from a software-defined networking (SDN) controller, wherein the flow entry includes at least a match field and a flow-entry instruction, and the link table includes at least a packet processing operation; …executing, by the gateway switch, a link instruction in the flow-entry instruction in the flow entry, wherein the link instruction is used to point to the link table” as recited in claim 1, “receiving a flow entry and a link table from a software-defined networking (SDN) controller, wherein the flow entry includes at least a match field and a flow-entry instruction, and the link table includes at least a packet processing operation; …executing a link instruction in the flow-entry instruction in the flow entry, wherein the link instruction is used to point to the link table” a software-defined networking (SDN) controller, configured to generate a flow entry and a link table, wherein the flow entry includes at least a match field and a flow-entry instruction, and the link table includes at least a packet processing operation, and to send the flow entry and the link table to a gateway switch; and the gateway switch is configured to receive the flow entry and the link table from the SDN controller, …to execute a link instruction in the flow-entry instruction in the flow entry, wherein the link instruction is used to point to the link table” as recited in claim 8 when considering each claim individually as a whole. 
Conclusion
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .




/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473